DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2006/0056157 A1) in view of McCutcheon et al. (US 2004/0118579 A1).

Re. claim 1: Ford discloses an electronic apparatus (laptop) comprising: 
a housing (30) having a non-planar surface region (rounded edge); and (see fig. 2, 3; para. 0076-0079)
a heat-spreader (20, 32, 34 combined) that includes a layer of a first polymer material (32, 34) (see fig. 2; para. 0076-0080)
Ford fails to disclose:
a matrix of protuberances joining the non-planar surface region of the housing to the layer of the first polymer material.
However, McCutcheon discloses:
A heat spreader (20) comprising a layer of a first polymer material (36) and (see fig. 1B; para. 0034-0038)
a matrix of protuberances (26) joining the non-planar surface region of the housing to the layer of the first polymer material. (see fig. 1B; para. 0034-0037)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heat-spreader apparatus of Ford with the heat-spreader having a matrix of protuberances taught by McCutcheon. One of ordinary skill would have been motivated to do this in order to provide additional heat dissipation close to that of aluminum while remaining flexible. (McCutcheon para. 0008-0009)

Re. claim 2: McCutcheon discloses wherein the heat-spreader (20) is a reinforced graphite heat-spreader. (see para. 0041, 0103-0104)

Re. claim 3: McCutcheon discloses wherein the heat-spreader (20) further comprises a heat-spreader material stack (21, 26) that includes a layer of a graphite material (26 comprises graphite particles). (See fig. 1b; para. 0041)

Re. claim 4: McCutcheon discloses wherein the heat-spreader (20) further comprises an interface material stack (36, 33, 22, and adhesive) that joins the non-planar surface region to the heat- spreader material stack (21, 26) and wherein the interface material stack includes the first polymer material (21) and the matrix of protuberances (26). (see fig. 1; para. 0050-0053)

Re. claim 5: McCutcheon discloses wherein the layer of the first polymer material (21) has a first side (24) and a second side (25) that is opposite the first side and wherein the matrix of protuberances is formed on the first side of the layer of the first polymer material. (see fig. 1 ; para. 0034, 0050)

Re. claim 6: McCutcheon discloses wherein the interface material stack further comprises a layer of a first adhesive material (22) formed on the second side (25) of the layer of the first polymer material that joins the layer of the first polymer material to the layer of the graphite material of the heat-spreader material stack. (see fig. 1; para. 0050-0053)

Re. claim 7: McCutcheon discloses wherein the layer of the first polymer material has a nominal thickness and wherein the layer of the first adhesive material has another nominal thickness that is approximately one-half the nominal thickness of the layer of the first polymer material. (see fig. 1; para. 0045-0048)

Re. claim 11: Ford discloses wherein the non-planar surface region of the housing includes a plastic material. (see para. 0017)

Re. claim 13: McCutcheon discloses
wherein each protuberance of the matrix of protuberances measures between approximately 0.76mm in thickness (D). (see fig. 10; para. 0123)
Ford and McCutcheon fail to disclose:
wherein each protuberance of the matrix of protuberances measures between approximately 14 microns and approximately 18 microns in nominal thickness.
It would have been an obvious matter of design choice to make the protuberances between 14 microns and approximately 18 microns in nominal thickness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill would have been motivated to do this in order to reduce the size of the overall apparatus to fit into a smaller form factor.

Re. claim 14: McCutcheon discloses:
wherein a footprint of each protuberance of the matrix of protuberances measures between approximately 0.50 millimeters and approximately 0.70 millimeters in nominal width (about 0.76mm) (see fig. 10; para. 0123)
Ford and McCutcheon fail to disclose:
The protuberance measures between approximately 0.50 millimeters and approximately 0.70 millimeters in nominal length.
It would have been an obvious matter of design choice to make the protuberances measures between approximately 0.50 millimeters and approximately 0.70 millimeters in nominal length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill would have been motivated to do this in order to reduce the size of the overall apparatus to fit into a smaller form factor.

Re. claim 15: McCutcheon discloses wherein a pattern of air channels (spaces between adjacent protuberances) separates protuberances of the matrix of protuberances from one another, and wherein the pattern of air channels extends to, and exits from, external edges of the layer of the first polymer material. (see fig. 1, 5-8, 10, 12)

Re. claim 15: Ford and McCutcheon fail to disclose:
wherein each air channel of the pattern of air channels measures between approximately 0.10 millimeters and approximately 0.30 millimeters in nominal width.
However, it would have been an obvious matter of design choice to make each air channel of the pattern of air channels measures between approximately 0.10 millimeters and approximately 0.30 millimeters in nominal width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill would have been motivated to do this in order to reduce the size of the overall apparatus to fit into a smaller form factor.

Re. claim 17: McCutcheon discloses wherein the air channels serve as a conduit for gases to exit (airflow), effective to reduce a formation of bubbles or gaps between the layer of the first polymer material and the non-planar surface region of the housing. (see para. 0038, 0063-0065)

Re. claims 18-20: Ford and McCutcheon fail to specifically disclose:
wherein the matrix of protuberances is a single row matrix of protuberances, 
wherein the matrix of protuberances is a single column matrix of protuberances; and 
wherein the matrix of protuberances is a dual row matrix of protuberances.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the protuberances in a single row, single column, or dual row matrix, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to do this in order to fit into a particular shape or size of a device requiring a smaller size component or a heat-spreader of a certain shape. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford and McCutcheon et al. as applied to claim 1 above, and further in view of Kaneda et al. (US 2018/0072920 A1).

Re. claim 12: Ford and McCutcheon fail to specifically disclose:
the material of the first polymer material. 
However, Kaneda teaches:
A heat-spreader comprising a first polymer material
wherein the first polymer material includes a polyethylene terephthalate material. (see fig. 7, 11; para. 0083, 0106)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first polymer material of Ford and McCutcheon out of polyethylene terephthalate material as taught by Kaneda. One of ordinary skill would have been motivated to do this in order to make it highly heat resistant. (Kaneda para. 0083)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,317,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Allowable Subject Matter
Claims 8-10 are rejected under double patenting and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all double patenting rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 8: the limitations “wherein the heat-spreader material stack further includes a layer of a second adhesive material and a layer of a second polymer material, wherein the layer of the second adhesive material is formed between the layer of the graphite material and the layer of the second polymer material” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill would not have been motivated to add additional adhesive layers and polymer materials to the heat-spreader of McCutcheon because the thicknesses of each of the layers could be changed to fit any particular application without adding more layers and increasing manufacturing costs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hockaday (US 8,537,554) discloses a heat-spreader that includes a number of protrusions and a plurality of layers. Belady (US 2006/0238984) discloses a heat-spreader with a plurality of recesses to release heat from an electronic device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 11, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835